Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 19 of U.S. Patent No 10180969.Although the claims at issue are not identical, they are not patentably distinct from each other. The patent anticipates the current Application claims 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotter et al (hereinafter Rotter) US Publication No 20030046280.

As per claim 1, Rotther teaches: 
 A method of managing data relating to an entity, the method comprising: 
identifying, by at least one device comprising a processor, an entity referenced by input data; 
(Paragraphs [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])
generating, by the at least one device, a first record corresponding to the entity in a data structure; 
(Paragraphs [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])
populating, by the at least one device, the first record with one or more characteristics of the entity given in the input data; 
(Paragraphs [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])
comparing, by the at least one device, characteristics populated in the first record with respective characteristics populated in a plurality of respective other records of the data structure; 
(Paragraphs [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])
and merging, by the at least one device, the first record with a second record in the data structure in response to a result of the comparing, resulting in a merged record. (Paragraphs [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])

As per claim 2, Rotther teaches: 
The method of claim 1, further comprising: 
  	calculating, by the at least one device, respective identity probabilities for the plurality of respective other records of the data structure based on the comparing, the identity probabilities corresponding to probability of the entity corresponding to the first record being a same entity as respective entities corresponding to the respective other records of the data structure, wherein the merging comprises merging the first record with the second record in response to an identity probability for the second record being higher than a threshold. (Paragraph [0006], [0013], [0017] and [0023], wherein the weighting indicative of the probability incorporates the threshold)

As per claim 3, Rotther teaches: 
The method of claim 2, wherein the merging further comprises including an identity probability for the second record in the merged record.
(Paragraph [0006], [0013], [0015], [0017], [0023] and [0028])



The method of claim 1, wherein: 
the entity is a person, and the characteristics of the entity comprise at least one of biographical information, employment information, or family information.
(Paragraphs [0006], [0013], [0017], [0018] and [0031])

As per claim 11, Rotther teaches: 
The method of claim 1, wherein the merging comprises: 
 	updating the second record with one or more characteristics from the first record, and discarding the first record. 
(Paragraph [0030], wherein filter record incorporates discarding record)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rotter in view of Fanous et al (hereinafter Fanous) US Publication No.  20160171113

As per claim 4, Rotter does not explicitly teach reliability score, however in analogous art of content management, Fanous teaches:
 assigning respective reliability scores to respective ones of the characteristics populated in the first record; (Paragraphs [0008], [0074], [0095], [0108])

and weighting the respective ones of the characteristics populated in the first record according to the respective reliability scores. 
(Paragraphs [0008], [0074], [0095], [0108])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rotter and Fanous by incorporating the teaching of Fanous into the method of Rotter. One having ordinary skill in the art would have found it motivated to use the content data management of Fanous into the system of Rotter for the purpose of rating collected data.

As per claim 5, Rotter and Fanous teach: 
The method of claim 4, wherein the assigning comprises assigning the respective reliability scores based on one or more of an age of the input data, a reliability of the input data, frequency of a corresponding characteristic appearing in the input data, or a type of the corresponding characteristic. 
(Paragraphs [0165] and [0169])(Fanous)


Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable Rotter and of Dekker et al (hereinafter Dekker) US Publication No.  20110219034 in view of Barry Caceres (hereinafter Caceres) US Publication No.  20130054598


As per claim 6, Rotter does not explicitly teach populating the first record with respective relationships between the first entity and at least one second entity, however in analogous art of content management, Dekker teaches:
populating the first record with respective relationships between the first entity and at least one second entity, 
(Paragraphs [0008], [0010], [0013] and [0027] and [0035] and [0056])

Rotther and Dekker do not explicitly teach computer the strength of respective relation, However in analogous art of content management, Caceres teaches:
computing respective strengths of the respective relationships, and populating the first record with the respective strengths. 
(Paragraphs [0021], [0026], [0049]-[0050] and [0053] and [0059])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filing of the invention to combine Rotther and Dekker and Caceres by incorporating the teaching of Caceres into the method of Rotther and Dekker. One having ordinary skill in the art would have found it motivated to use the content data management of Caceres into the system of Rotther and Dekker for the purpose of quantifying entities relatedness.
As per claim 7, Rotther and Dekker and Caceres teach: 
The method of claim 6, wherein the comparing comprises comparing the respective relationships and corresponding strengths populated in the first record with respective relationships and corresponding strengths populated in the respective other records of the data structure. 
(Paragraphs [0008], [0010], [0013] and [0027] and [0035] and [0056])(Dekker) and (Paragraphs [0021], [0026], [0049]-[0050] and [0053] and [0059])( Caceres)


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rotter in view of Fadi Victor Micaelian et al (hereinafter Micaelian) US Publication No.  20140280151.

As per claim 8, Rotter  teaches strength of relationship and it decay, but does not go into detail regarding strength based on at least one of length of the relationship or frequency of the relationship being referenced in the input data, however in analogous art of content management, Micaelian teaches:
computing a strength of a relationship comprises computing the strength based on at least one of length of the relationship, mutual connections between parties to the relationship, nature of interactions between the parties to the relationship, or frequency of the relationship being referenced in the input data. 
(Paragraph [0180], relationship between entity and parties)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rotter and Micaelian by incorporating the teaching of Micaelian into the method of Rotter. One having ordinary skill in the art would have found it motivated to use the content data management of Micaelian into the system of Rotter for the purpose of quantifying relationship strength.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rotter in view of Spehr et al (hereinafter Spehr) US Publication No.  20110029467

As per claim 10, Rotter does not explicitly teach entity being an organization, however in analogous art of content management, Spehr teaches:
the entity is an organization, and the characteristics of the entity comprise at least one of operating information, business information, membership information, or characteristics of one or more members of the organization. 
(Abstract and paragraphs [0004], [0012], [0017] and [0021])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rotter and Spehr by incorporating the teaching of Spehr into the method of Rotter. One having ordinary skill in the art would have found it motivated to use the content data management of Spehr into the system of Rotter for the purpose of evaluating data record.
Claims 12-13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rotter in view of Dekker et al (hereinafter Dekker) US Publication No.  20110219034

As per claim 12, Rotter teaches:
A system, comprising: 
a database comprising a plurality of records corresponding to respective entities, wherein respective ones of the records are populated with characteristics of a respectively corresponding entity; 
(Paragraphs [0003]-[0004], [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])
at least one processor; and a memory that stores processor-executable instructions, wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
identifying a first entity referenced by an input text source; 
(Paragraphs [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])
generating a first record in the database corresponding to the first entity; 
(Paragraphs [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])
populating the first record with one or more characteristics of the entity given in the input text source; 
(Paragraphs [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])
comparing characteristics populated in the first record with respective characteristics; 
(Paragraphs [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])
and merging the first record with a second record in the data structure in response to a result of the comparing, resulting in a merged record. 
(Paragraphs [0006], [0009]-[0010], [0015], [0019], [0023] and [0028])

comparing characteristics populated in the first record with respective characteristics populated in respective other records of the database; 
(Paragraphs [0010], [0013] and [0069])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filing of the invention to combine Rotter and Dekker by incorporating the teaching of Dekker into the method of Rotter. One having ordinary skill in the art would have found it motivated to use the content data management of Dekker into the system of Rotter for the purpose of leveraging data mining across plurality of databases.
As per claim 13, Rotter and Dekker teach: 
The system of claim 12, wherein the operations further comprise: 
calculating respective identity probabilities for the respective other entries of the database based on the comparing, the identity probabilities corresponding to probability of the first entity being a same entity as respective entities corresponding to the respective other records of the database; 
(Paragraph [0006], [0013], [0017] and [0023])(Rotter) and (Abstract and paragraphs [0010] and [0130])(Dekker)
and merging the first record with the second record in response to an identity probability for the second record being higher than a threshold. 
(Paragraph [0006], [0013], [0017] and [0023], wherein the weighting indicative of the probability incorporates the threshold)(Rotter)

.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rotter and Dekker in view of Fanous et al (hereinafter Fanous) US Publication No.  20160171113

As per claim 14, Rotter and Dekker do not explicitly teach reliability score, however in analogous art of content management, Fanous teaches:
assigning respective reliability scores to respective ones of the characteristics populated in the first record; and weighting the respective ones of the characteristics populated in the first record according to the respective reliability scores. 
(Paragraphs [0008], [0074], [0095], [0108])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rotter and Dekker and Fanous by incorporating the teaching of Fanous into the method of Rotter and Dekker. One having ordinary skill in the art would have found it motivated to use the content data management of Fanous into the system of Rotter and Dekker for the purpose of rating collected data.

Claims 15-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable Rotter and of Dekker in view of Barry Caceres (hereinafter Caceres) US Publication No.  20130054598

As per claim 15, Rotter and of Dekker teach:The system of claim 12, wherein the operations further comprise: 
populating the first record with respective relationships between the first entity and at least one second entity; 
(Paragraphs [0008], [0010], [0013] and [0027] and [0035] and [0056])(Dekker)
Rotther and Dekker do not explicitly teach computer the strength of respective relation, However in analogous art of content management, Caceres teaches:
computing respective strengths of the respective relationships; (Paragraphs [0021], [0026], [0049]-[0050] and [0053] and [0059])
 and populating the first record with the respective strengths. 
(Paragraphs [0021], [0026], [0049]-[0050] and [0053] and [0059])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filing of the invention to combine Rotther and Dekker and Caceres by incorporating the teaching of Caceres into the method of Rotther and Dekker. One having ordinary skill in the art would have found it motivated to use the content data management of Caceres into the system of Rotther and Dekker for the purpose of quantifying entities relatedness.
As per claim 16, Rotter and Dekker and Caceres teach: 
The system of claim 15, wherein the operations further comprise: comparing the characteristics populated in the first record with the respective characteristics populated in the respective other records of the database at least in part by comparing the respective relationships and corresponding strengths populated in the first record with respective relationships and corresponding strengths populated in the respective other records of the data structure.
(Paragraphs [0008], [0010], [0013] and [0027] and [0035] and [0056])(Dekker) and (Paragraphs [0021], [0026], [0049]-[0050] and [0053] and [0059])( Caceres)

As per claim 20, Rotther and Dekker teach:

The non-transitory computer-readable medium of claim 18, wherein the operations further comprise: 
populating the first record with respective relationships between the first entity and at least one second entity; 
(Paragraphs [0027] and [0035] and [0056])(Dekker)
comparing the respective relationships and corresponding strengths populated in the first record with respective relationships and corresponding strengths populated in the second record
(Paragraphs [0008], [0010], [0013] and [0027] and [0035] and [0056])(Dekker)
Rotther and Dekker do not explicitly teach computer the strength of respective relation, However in analogous art of content management, Caceres teaches:
computing respective strengths of the respective relationships; 
(Paragraphs [0021], [0026], [0049]-[0050] and [0053] and [0059])
 	and populating the first record with the respective strengths; 
(Paragraphs [0021], [0026], [0049]-[0050] and [0053] and [0059])
and comparing the first record with a second record in the database by comparing the respective relationships and corresponding strengths populated in the first record with respective relationships and corresponding strengths populated in the second record.
(Paragraphs [0021], [0026], [0049]-[0050] and [0053] and [0059])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filing of the invention to combine Rotther and Dekker and Caceres by incorporating the teaching of Caceres into the method of Rotther and Dekker. One having ordinary skill in the art would have found it motivated to use the content data management of Caceres into the system of Rotther and Dekker for the purpose of quantifying entities relatedness.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable Rotter and Dekker and Caceres in view of Hassan et al (hereinafter Hassan) US Publication No.  20070124291
As per claim 17, Rotther and Dekker and Caceres do not explicitly teach extracting relationship, However in analogous art of content management, Hassan teaches:
 	computing the strength of a relationship based on at least one of length of the relationship, mutual connections between parties to the relationship, nature of interactions between the parties to the relationship, or frequency of the relationship being referenced in the input text source. 
(Abstract and paragraphs [0011], [0040], [0059] and [0110], wherein the strength of the relation between 2 entities is determined)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filing of the invention to combine Rotther and Dekker and Caceres and Hassan by incorporating the teaching of Hassan into the method of Rotther and Dekker and Caceres. One having ordinary skill in the art would have found it motivated to use the content data management of Hassan into the system of Rotther and Dekker and Caceres for the purpose of mining content relatedness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        7/29/2021